Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allison Krepel on 9 June 2022.
The application has been amended as follows: 
Claim 1: A method for identifying a premature infant that is likely to have a therapeutic response to inhaled nitric oxide comprising:
	a) prior to initiation of inhaled nitric oxide therapy, exposing the premature infant to ambient or nitric oxide free air, such that the premature infant inhales the air; 
	b) obtaining a sample of the air upon exhalation;
	c) measuring a concentration of nitric oxide in the exhaled air;
	d) determining whether the measured concentration of nitric oxide is less than 1.5 ppb, wherein a concentration of less than about 1.5 ppb indicates that the premature infant is likely to have a reduction in the likelihood of developing bronchopulmonary dysplasia when treated with inhaled nitric oxide; and
	e) treating the premature infant with inhaled nitric oxide to reduce the likelihood of development of bronchopulmonary dysplasia when the measured concentration of nitric oxide in the exhaled air is less than about 1.5 ppb, and
	wherein the premature infant is less than 30 weeks gestational age. 
Claims 5-10: Cancel
Claim 11: Please change “the infant” to instead recite “the premature infant”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach nor reasonably suggest administering nitric oxide to infants less than 30 weeks gestational age based on nitric oxide concentrations of less than about 1.5 ppb, plasma nitrate concentrations of less than 50 micron, or presence of a genetic mutation to reduce the likelihood of developing bronchopulmonary dysplasia. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615